DETAILED ACTION

Second Final Rejection
The final rejection, dated 20 April 2022, is hereby vacated and a new final rejection is issued herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2022 was filed after the mailing date of the patent application on 27 July 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Based on the current set of claims (Claims, 14 March 2022), Claims 1-20 are pending.
Based on the current set of claims (Claims, 14 March 2022), Claims 1 and 11 are amended and the amendments are narrowing. 
Based on the current set of claims (Claims, 14 March 2022), Claim 21 and Claim 22 are new.

Response to Arguments
The nonstatutory double patenting of Claims 1-20 is held in abeyance.
Applicant’s arguments regarding the rejection of Claims 1-20 under 35 U.S.C. §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11-13, 17-19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20190097776 A1; hereinafter referred to as “Kim”).
Regarding Claim 11, Kim discloses a radio node in a wireless communication system configured for one of transmitting and receiving a phase tracking-reference signal, PT-RS, the radio node comprising: 
processing circuitry (¶44-47 & Fig. 2 & ¶64-67 & Fig. 3, Guo discloses a user equipment (UE) comprising a processor 340) configured to:
obtain information about a first position in a time domain of a scheduled first demodulation reference signal, DM-RS in a time slot (¶389-390 & Fig. 18 (S1810), Kim discloses determining, by the UE, a transmission location of a demodulation reference signal (DM-RS) based upon control information obtained from the BS); and
one of transmit and receive the scheduled first DM-RS and the PT-RS within the time slot of the scheduled first DM-RS (¶391 & Fig. 18 (S1830), Kim discloses receiving, by the UE from the BS, a DM-RS and a phase tracking reference signal (PT-RS) within a slot of a subframe), a second position in the time domain of the PT-RS depending on the first position in the time domain of the scheduled first DM-RS (¶391, Kim discloses that the symbol position of the PT-RS occurs directly after the symbol position of the DM-RS);
mapping the PT-RS to at least one resource element, RE, in the time slot based at least in part on a first time symbol scheduled for data transmission (¶391, Kim discloses mapping, by the UE, the remaining symbol locations of the PT-RS where each symbol location corresponds to a resource element).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Kim discloses the radio node of Claim 11. 
Kim further discloses the obtaining comprises one of receiving and determining information about the position in the time domain of the scheduled first DM-RS (¶389-390 & Fig. 18 (S1810), Kim discloses determining, by the UE, a transmission location of a demodulation reference signal (DM-RS) further comprises receiving, by the UE from the BS, control information).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Kim discloses the radio node of Claim 11.
Kim further discloses the processing circuitry is further configured to: 
obtain information about a position of a first time symbol in a time slot scheduled for data transmission (¶73-74 & Fig. 3, Kim discloses that the UE is configured  to receive a subframe where the structure of the subframe is configured into a control region and a data region where the data region starts at a fourth symbol); and 
obtain information about a position of a last time symbol in the time slot scheduled for data transmission (¶73-74 & Fig. 3, Kim discloses that the UE is configured  to receive a subframe where the structure of the subframe is configured into a control region and a data region where the data region terminates at a fourteenth symbol).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 17, Kim discloses the radio node of Claim 11.
Kim further discloses the first DM- RS is scheduled in resource elements, REs (¶356-362 & Fig. 15 & ¶366-372 & Fig. 16, Kim discloses that the DM-RS is scheduled along each resource element on the frequency axis), which span a plurality of subcarriers in frequency and at least one time symbol of the time slot in time (¶356-362 & Fig. 15 & ¶366-372 & Fig. 16, Kim discloses that the DM-RS is scheduled along each resource element for each subcarrier along the frequency axis), while the PT-RS is one of transmitted and received in REs which span at least one subcarrier in frequency and multiple time symbols of the time slot in time (¶356-362 & Fig. 15 & ¶366-372 & Fig. 16, Kim discloses that the PT-RS is scheduled along at least one resource element corresponding to at least one symbol along the time axis).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 18, Kim discloses the radio node of Claim 11.
Kim further discloses a physical resource block, PRB, of the time slot has 12 subcarriers in the frequency domain and one of 12 and 14 time symbols in the time domain (¶356-362 & Fig. 15 & ¶366-372 & Fig. 16, Kim discloses that the subframe is comprised of 12 subcarriers in the frequency domain and 14 symbols in the time domain).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 19, Kim discloses the radio node of Claim 11.
Kim further discloses the radio node is a wireless device (¶400-403 & Fig. 19, Kim discloses a user equipment).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.
Regarding Claim 22, Kim discloses the radio node of Claim 11.
Kim further discloses the at least one resource element, RE, is in the control channel (¶76, Kim discloses that the control region is comprised of control channel elements (CCEs) which is further comprised of resource elements (REs)).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al. (US 20200287751 A1; hereinafter referred to as “Lee”).
Regarding Claim 20, Kim discloses the radio node of Claim 11.
However, Kim does not explicitly disclose that the radio node is a network node.
Lee teaches the radio node is a network node (¶137, Lee discloses a base station receiving a subframe comprising DM-RS and PT-RS from a user equipment).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim by requiring that the radio node is a network node as taught by Kim because enhancing a procedure of estimating phase noise of a terminal in a wireless communication system improves the reception of a signal transmitted at ultra-high frequencies (Kim, ¶2-3).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of National Instruments (Discussion on explicit and implicit signaling for PT-RS, 3GPP TSG RAN WG1 Meeting #89, Tdoc: R1-1708272; hereinafter referred as “National Instruments”).
Regarding Claim 14, Kim discloses the radio node of Claim 11.
However, Kim does not explicitly disclose the processing circuitry is further configured to: obtain information indicating a scheduled modulation and coding scheme, MCS; and transmit the PT-RS with a time density based on the scheduled MCS.
National Instruments teaches the obtained information further indicates a scheduled modulation and coding scheme, MCS (Pg. 7, §3.2.4: Frequency and Time Pattern, National Instruments teaches obtaining the MCS via signaling through the downlink control information (DCI)); and the PT-RS symbols being transmitted with a time density based on the scheduled MCS (Pg. 2, §2.1: Time Density of PT-RS, National Instruments teaches that the time density based upon the modulation (MCS)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim by requiring that the obtained information further indicates a scheduled modulation and coding scheme, MCS and the PT-RS symbols being transmitted with a time density based on the scheduled MCS as taught by National Instruments because designing signaling capabilities to configure time density for every, every other, and every fourth symbol allows for forward capability to be maintained (National Instruments, Pg. 3).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 15, Kim discloses the radio node of Claim 11.
National Instruments further teaches the time density is one of 1, ½ and ¼ (Pg. 2, §2.1: Time Density of PT-RS, National Instruments teaches that the time density can be every symbol (1), every other symbol (1/2); and every fourth symbol (1/4)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of National Instruments by requiring that the time density is one of 1, ½ and ¼ as taught by National Instruments because designing signaling capabilities to configure time density for every, every other, and every fourth symbol allows for forward capability to be maintained (National Instruments, Pg. 3).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 16, Kim discloses the radio node of Claim 11.
Kim further discloses the processing circuitry is further configured to: 
map the PT-RS to resource elements, REs, in the time slot based on one or more of a position of the scheduled first DM-RS (¶391, Kim discloses that the symbol position of the PT-RS occurs directly after the symbol position of the DM-RS), a position of the first time symbol scheduled for data transmission (¶73-74 & Fig. 3, Kim discloses that the UE is configured  to receive a subframe where the structure of the subframe is configured into a control region and a data region where the data region starts at a fourth symbol) and a position of the last time symbol scheduled for data transmission (¶73-74 & Fig. 3, Kim discloses that the UE is configured  to receive a subframe where the structure of the subframe is configured into a control region and a data region where the data region terminates at a fourteenth symbol).
However, Kim does not explicitly disclose the processing circuitry is further configured to: map the PT-RS to resource elements, REs, in the time slot based on one or more of a scheduled MCS, and a required time-density.
National Instruments teaches the processing circuitry is further configured to: map the PT-RS to resource elements, REs, in the time slot based on one or more of
a scheduled MCS (Pg. 7, §3.2.4: Frequency and Time Pattern, National Instruments teaches the occurrence of PT-RS per every symbol, correlated as time-density, is dependent upon scheduled MCS), and a required time-density (Pg. 2, §2.1: Time Density of PT-RS, National Instruments teaches that the time density can be every symbol (1), every other symbol (1/2); and every fourth symbol (1/4)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Kim in view of National Instruments by requiring that the processing circuitry is further configured to: map the PT-RS to resource elements, REs, in the time slot based on one or more of a scheduled MCS and a required time density as taught by National Instruments because designing signaling capabilities to configure time density for every, every other, and every fourth symbol allows for forward capability to be maintained (National Instruments, Pg. 3).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10,911,197. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 11, Claim 10 of the ‘197 Patent discloses radio node in a wireless communication system configured for one of transmitting and receiving a phase tracking-reference signal, PT-RS, the radio node (14, 16) comprising: 
processing circuitry (Claim 10 of the ‘197 Patent discloses processing circuitry) configured to:
obtain information about a first position in a time domain of a scheduled first demodulation reference signal, DM-RS in a time slot (Claim 10 of the ‘197 Patent discloses obtain information about a first position in a time domain of a scheduled first demodulation reference signal, DM-RS in a slot); and
one of transmit and receive the PT-RS within the time slot of the scheduled first DM-RS, a second position in the time domain of the PT-RS depending on the first position in the time domain of the scheduled first DM-RS (Claim 10 of the ‘197 Patent discloses one of transmit and receive PT-RS symbols within the slot based at least in part on the dynamic mapping); and
mapping the PT-RS to at least one resource element, RE, in the time slot based at least in part on a first time symbol scheduled for data transmission (Claim 5 of the ‘197 Patent discloses mapping the PT-RS dynamically to resource elements in a slot).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 11 of the ‘197 Patent discloses the obtaining comprises one of receiving and determining information about the first position in the time domain of the scheduled first DM-RS (Claim 11 of the ‘197 Patent discloses receiving and determining information about the first position in the time domain of the scheduled first DM-RS).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 10 of the ‘197 Patent further discloses the processing circuitry is further configured to: 
obtain information about a first time symbol position of the first time symbol in a time slot scheduled for data transmission; and obtain information about a last time symbol position of a last time symbol in the time slot scheduled for data transmission (Claim 10 of the ‘197 Patent further discloses obtain information about: a first position in a time domain of a scheduled first demodulation reference signal, DM-RS in a slot;  a second position of a first time symbol in the slot scheduled for data transmission;  and a third position of a last time symbol in the slot scheduled for data transmission).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 14, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11. 
Claim 12 of the ‘197 Patent further discloses the processing circuitry is further configured to: obtain information indicating a scheduled modulation and coding scheme, MCS; and transmit the PT-RS with a time density based on the scheduled MCS (Claim 12 of the ‘197 Patent discloses the obtained information further indicates a scheduled modulation and coding scheme, MCS; and the PT-RS symbols being transmitted with a time density based on the scheduled MCS).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 15, Claim 10 and Claim 12 of the ‘197 Patent discloses the radio node of Claim 14.
Claim 13 of the ‘197 Patent discloses the time density is one of 1, 1/2 and 1/4 (Claim 12 of the ‘197 Patent discloses the time density is one of 1, 1/2 and 1/4).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 16, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 10 of the ‘197 Patent discloses wherein the processing circuitry is further configured to: 
map the PT-RS to the at least one resource element, RE, in the time slot based on at least one of the first position of the scheduled first DM-RS, a first time symbol position of the first time symbol scheduled for data transmission and a last time symbol position of the last time symbol scheduled for data transmission (Claim 10 of the ‘197 Patent discloses dynamically mapping PT-RS symbols within the slot based at least in part on the obtained information about the first position in the time domain of the scheduled first DM-RS in the slot, the second position of the first time symbol in the slot scheduled for data transmission and the third position of the last time symbol in the slot scheduled for data transmission).
Claim 12 of the ‘197 Patent discloses map the PT-RS to resource elements, REs, in the slot based on one or more of a scheduled MCS, a required time-density (Claim 12 of the ‘197 Patent discloses mapping the PT-RS symbols to resource elements, REs, in the slot based at least in part on one or more of a scheduled MCS and a required time-density).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 17, Claim 10 of the ‘197 Patent discloses the radio node of any of Claim 11.
Claim 15 of the ‘197 Patent discloses the first DM- RS is scheduled in resource elements, REs, which span a plurality of subcarriers in frequency and at least one time symbol of the time slot in time, while the PT-RS is one of transmitted and received in REs which span at least one subcarrier in frequency and multiple time symbols of the time slot in time (Claim 15 of the ‘197 Patent discloses the first DM-RS is scheduled in resource elements, REs, which span a plurality of subcarriers in frequency and at least one time symbol of the slot in time, while the PT-RS symbols is one of transmitted and received in REs which span at least one subcarrier in frequency and multiple time symbols of the slot in time).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 18, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 16 of the ‘197 Patent discloses a physical resource block, PRB, of the time slot has 12 subcarriers in the frequency domain and one of 12 and 14 time symbols in the time domain (Claim 16 of the ‘197 Patent discloses a physical resource block, PRB, of the slot has 12 subcarriers in the frequency domain and one of 12 and 14 time symbols in the time domain).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 19, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 17 of the ‘197 Patent discloses the radio node is a wireless device (Claim 17 of the ‘197 Patent discloses the radio node is a wireless device).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.
Regarding Claim 20, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 18 of the ‘197 Patent discloses the radio node is a network node (Claim 18 of the ‘197 Patent discloses the radio node is a network node).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474